Detailed Action
This action is in response to Applicant's communications filed 11 April 2022.
Claim(s) 1, 3, 6, 7, 8, 9, 11, 14, 15, 16, 18, and 20 was/were amended.  No claims were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 11 April 2022, regarding the rejections of claims 1-20 under 35 USC 103 have been fully considered but are not persuasive.
Applicant argues (Remarks, p. 10-11) that Lopez does not teach the amended claim language that the classes are relevance-based classes indicative of relevance of the datasets and stored based on the relevance-based class labels.  Examiner notes that Lopez states that it uses its multi-label mappings of learning objects so that relevant learning objects can be retrieved for each application context.  Because the purpose of the class labels are used for finding the relevance of the learning objects, the classes taught by Lopez are relevance-based.
Applicant further argues (Remarks, p. 10) that Lopez does not teach that class labels are not described as 'relevant' and 'not relevant'.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The amended claims recite "relevance-based", not that the class labels are 'relevant' and 'not relevant'.  Furthermore, Lopez mentions it took into account prior art classification algorithms including "binary relevance (BR)" (Lopez, sec. 4.1, p. 8880), which would teach the 'relevant' and 'not relevant' class labels disclosed.
The rejection of the dependent claims for depending from rejected claims is maintained.
For the aforementioned reasons, claims 1-20 are rejected under 35 USC 103.
Applicant's arguments, filed 11 April 2022, regarding the rejections of claims 6 and 18 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, filed 11 April 2022, with respect to the rejections of claims 1-20 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 8-9, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (A Model for Multi-Label Classification and Ranking of Learning Objects, hereinafter "Lopez") in view of Wade et al. (SWAT: A Spiking Neural Network Training Algorithm for Classification Problems, hereinafter "Wade").

Regarding Claim 1,
Lopez teaches a computer-implemented method for managing datasets ("LO dataset" sec. 4.2.1, p. 8881; "learning object (LO)" sec. 1, p. 8878) of a storage system, wherein the datasets have respective sets of metadata ("LOs should have an external information structure, the metadata, which can facilitate its identification, storage and retrieval" sec. 1, p. 8878), the method comprising:
successively feeding ("We also experimented with machine learning, in building a multi-label model using a training data set of LOs" sec. 4.1, p. 8880) first sets of metadata ("Each LO is described with 1442 features extracted from the Learning Object Metadata (LOM)." sec. 4.2.1, p. 8881), the first sets of metadata fed corresponding to datasets of the storage system that are labeled with respect to classes they belong to ("Here we present the experimental results for a LO dataset, which contains 253 LO examples, annotated with one or more out of the 38 labels corresponding to types queries identified by teachers and pupils as necessary to support their learning discovery activities, such as Programming languages, Algorithm construction, etc." sec. 4.2.1, p. 8881), so as to be associated with class labels, to learn representations of said classes ("We also experimented with machine learning, in building a multi-label model using a training data set of LOs and then applying it to a new (unlabeled) data set, in order to obtain predictions and for new instances classification." sec. 4.1, p. 8880);
successively feeding second sets of metadata, the second sets of metadata corresponding to unlabeled datasets of the storage system, to infer class labels for the unlabeled datasets, based on the second sets of metadata fed and the representations learned ("We also experimented with machine learning, in building a multi-label model using a training data set of LOs and then applying it to a new (unlabeled) data set, in order to obtain predictions and for new instances classification." sec. 4.1, p. 8880; "we loaded the unlabeled data instances. The learner returns an instance of MultiLabelOutput class as a result of prediction. The results of the learner output contain bipartition of labels, label confidences and rankings as predicted for given instances." sec. 4.2.1, p. 8881); and
managing datasets in the storage system, based on class labels of the datasets ("Here we present the experimental results for a LO dataset, which contains 253 LO examples, annotated with one or more out of the 38 labels corresponding to types queries identified by teachers and pupils as necessary to support their learning discovery activities, such as Programming languages, Algorithm construction, etc." sec. 4.2.1, p. 8881), these including the inferred class labels ("LOs should have an external information structure, the metadata, which can facilitate its identification, storage and retrieval. Given this definition, it is possible to arrive at a certain consensus regarding LOs: they must be a minimal content unit (selfcontained) that intends to teach something (instructional purpose) and can be reused (reusability) on different platforms without any compatibility problems." sec. 1, p. 8878; "LOs are placed inside learning object repositories (LOR), in an attempt to facilitate their reusability so that they can be more easily stored and retrieved." sec. 2, p. 8879).
wherein the classes are relevance-based classes, wherein the inferred class labels are, each, relevance-based class labels and are, each, indicative of a relevance of the corresponding datasets for one or more users of the datasets ("The feasibility of the LO paradigm strongly depends on having efﬁcient mechanisms for retrieving relevant LOs for each application context. This can be achieved by tagging LOs with metadata, which will allow for cataloging and classifying them" sec. 1, p. 8878; "We took into account, the resulting view ... to compare classiﬁcation algorithms: binary relevance (BR), label powerset (LP), random k-labelsets (RAKEL) ... and multi-label k-nearest neighbor (MLkNN)" sec. 4.1, p. 8880), and the corresponding datasets are managed in the storage system according to their relevance and the relevance-based class labels ("Here we present the experimental results for a LO dataset, which contains 253 LO examples, annotated with one or more out of the 38 labels corresponding to types queries identified by teachers and pupils as necessary to support their learning discovery activities, such as Programming languages, Algorithm construction, etc." sec. 4.2.1, p. 8881; "The feasibility of the LO paradigm strongly depends on having efﬁcient mechanisms for retrieving relevant LOs for each application context. This can be achieved by tagging LOs with metadata, which will allow for cataloging and classifying them" sec. 1, p. 8878; the storage of the learning objects are based on the labels that are used for retrieval of relevant learning objects for each application context, thus teaching the limitations of the claim).  

Lopez does not explicitly teach a spiking neural network (SNN), and for the SNN to learn representations of said classes in terms of connection weights.
Wade teaches a spiking neural network (SNN) ("spiking neural networks (SNNs)" sec. I, p. 1817), and for the SNN to learn representations of said classes in terms of connection weights ("We now develop a STDP-based training rule that operates on all synapses associated with the training neuron during the training period only. The resulting weight updates calculated by this rule are continually mapped to the classifying neurons, the proportion of the weight update mapped to each classifying neuron reflects the relative occurrence of similar data patterns across classes." sec. III.B, p. 1821; "spike timing dependent plasticity (STDP)" sec. I, p. 1817).
	Lopez and Wade are analogous art because both are directed to machine learning classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the classification system of Lopez with the spiking neural network classification system of Wade.  The modification would have been obvious because one of ordinary skill in the art would be motivated to implement as classifier that demonstrates good generalization and noise immunity that can classify complex datasets, as suggested by Wade ("Moreover, by reflecting features of the input data, common to all classes, in the post-trained weights, SWAT demonstrates good generalization and noise immunity. Results also show that SWAT can classify complex datasets" sec. VIII, p. 1828).

Regarding Claim 2,
The Lopez/Wade combination teaches claim 1.  
Lopez further teaches wherein successively feeding ("We also experimented with machine learning, in building a multi-label model using a training data set of LOs" sec. 4.1, p. 8880) said first sets of metadata ("Each LO is described with 1442 features extracted from the Learning Object Metadata (LOM)." sec. 4.2.1, p. 8881) comprises mapping metadata ("LOs should have an external information structure, the metadata, which can facilitate its identification, storage and retrieval" sec. 1, p. 8878) to thereby learn said representations ("this model offers a methodology that illustrates the task of multi-label mapping of LOs into types queries through an emergent multi-label space, and that can learn objects ranking tasks to select learning materials establishing a ranking system for the LOs." sec. 7, p. 8883; "We also experimented with machine learning, in building a multi-label model using a training data set of LOs and then applying it to a new (unlabeled) data set, in order to obtain predictions and for new instances classification." sec. 4.1, p. 8880; "we loaded the unlabeled data instances. The learner returns an instance of MultiLabelOutput class as a result of prediction. The results of the learner output contain bipartition of labels, label confidences and rankings as predicted for given instances." sec. 4.2.1, p. 8881).

Lopez does not teach input neurons of said SNN and activating the mapped input neurons.
Wade teaches input neurons of said SNN and activating the mapped input neurons ("The SNN uses a feed-forward loop topology to connect the input to the hidden layer, similar topologies have been reported to exist in the hippocampus to facilitate adaptive filtering. The loop consists of inhibitory and excitatory facilitating synapses where their frequency transition from facilitation to depression is used to filter information, thereby routing it to different neurons in the hidden layer. A single layer training neuron is used to determine the weights for all output neurons using the above rule. The weights are then mapped to the appropriate output neurons according to the relative occurrence of similar data across the classes." sec. 1, p. 1817)
	The motivation to combine Lopez and Wade is the same as the motivation for claim 1.

Regarding Claim 3,
The Lopez/Wade combination teaches claim 2.  
Lopez further teaches wherein successively feeding ("We also experimented with machine learning, in building a multi-label model using a training data set of LOs" sec. 4.1, p. 8880; "Each LO is described with 1442 features extracted from the Learning Object Metadata (LOM)." sec. 4.2.1, p. 8881) said second sets of metadata comprises identifying, among the mapped metadata ("Here we present the experimental results for a LO dataset, which contains 253 LO examples, annotated with one or more out of the 38 labels corresponding to types queries identified by teachers and pupils as necessary to support their learning discovery activities, such as Programming languages, Algorithm construction, etc." sec. 4.2.1, p. 8881; "this model offers a methodology that illustrates the task of multi-label mapping of LOs into types queries through an emergent multi-label space, and that can learn objects ranking tasks to select learning materials establishing a ranking system for the LOs." sec. 7, p. 8883; "LOs should have an external information structure, the metadata, which can facilitate its identification, storage and retrieval" sec. 1, p. 8878) of the first sets corresponding to the datasets that are labeled prior to the inferring ("We also experimented with machine learning, in building a multi-label model using a training data set of LOs and then applying it to a new (unlabeled) data set, in order to obtain predictions and for new instances classiﬁcation." sec. 4.1, p. 8880), those metadata of the first sets corresponding to the datasets that are labeled prior to the inferring that match metadata of the second sets ("We load the multi-label data set that was going to be used for training the model... We created an instance of the learning algorithm that we wanted to train, in order to build a model and obtain predictions... We trained the classifier using the LO dataset that we loaded with different LOR" sec. 4.2.1, p. 8881), corresponding to the datasets that are not labeled prior to the inferring ("We also experimented with machine learning, in building a multi-label model using a training data set of LOs and then applying it to a new (unlabeled) data set, in order to obtain predictions and for new instances classiﬁcation." sec. 4.1, p. 8880) and infer said class labels for the unlabeled datasets ("We also experimented with machine learning, in building a multi-label model using a training data set of LOs and then applying it to a new (unlabeled) data set, in order to obtain predictions and for new instances classification." sec. 4.1, p. 8880; "we loaded the unlabeled data instances. The learner returns an instance of MultiLabelOutput class as a result of prediction. The results of the learner output contain bipartition of labels, label confidences and rankings as predicted for given instances." sec. 4.2.1, p. 8881).

Lopez does not explicitly teach activating corresponding input neurons.
Wade teaches activating corresponding input neurons ("the relative occurrence is found by the training neuron and subsequently mapped to the classifying neuron" sec. III.B, p. 1821; "The resulting weight updates calculated by this rule are continually mapped to the classifying neurons" sec. III.B, p. 1821).
	The motivation to combine Lopez and Wade is the same as the motivation for claim 1.

Regarding Claim 8,
The Lopez/Wade combination teaches claim 1.  
Wade further teaches providing feedback information ("This mechanism for negative feedback is used here to modulate the height of the plasticity window associated with STDP, ensuring convergence during training." sec. II.B p. 1819") using information from the inference of the class labels ("we merge LTP/LTD with use dependency, which allows the training algorithm to modify the level of facilitation of the output layer synapses." sec. II.B, p. 1819), unsupervised without the inferred class labels, to the SNN the feedback to refine the learning ("A STDP/BCM based learning rule is developed and used to adjust the level of facilitation during the training period." sec. II.B, p. 1819) of representations of said classes ("We now develop a STDP-based training rule that operates on all synapses associated with the training neuron during the training period only. The resulting weight updates calculated by this rule are continually mapped to the classifying neurons, the proportion of the weight update mapped to each classifying neuron reflects the relative occurrence of similar data patterns across classes.").

Regarding Claim 9,
The Lopez/Wade combination teaches claim 8.  
Wade further teaches wherein said feedback information is provided only in respect of unlabeled datasets for which class labels (Table II, III, Testing Set, p. 1825; "For each of the five training and testing runs, there are 320 training samples and 80 testing samples" p. 1827) were inferred with probabilities of belonging to the classes exceeding a given threshold ("BCM assumes a synaptic modification threshold θm, which leads to either potentiation or depression depending on the postsynaptic activity at any given instant. As the output frequency of the neuron increases beyond θm, the synaptic weight is potentiated and, if the frequency is less than θm, the weight is depressed. Also, the activation threshold is not fixed but can be changed based on the prior average output activity of the postsynaptic neuron. Therefore, θm becomes a sliding value depending on the activity history of the postsynaptic neuron [27], for increasing activity, θm adjusts to ensure LTD and vice versa for decreasing activity. This mechanism for negative feedback is used here to modulate the height of the plasticity window associated with STDP, ensuring convergence during training." sec. II.B p. 1819).
	The motivation to combine Lopez and Wade is the same as the motivation for claim 1.

Regarding Claim 15,
The Lopez/Wade combination teaches claim 1.  
Lopez further teaches wherein the SNN is configured as a soft winner-take-all so that multiple classes are inferred with different confidences or probabilities ("The learner returns an instance of MultiLabelOutput class as a result of prediction. The results of the learner output contain bipartition of labels, label conﬁdences and rankings as predicted for given instances.’’ sec. 4.2.1, p. 8881).

Regarding Claim(s) 16-17,
Claim(s) 16-17 recite(s) a computing system including a processor and memory (Lopez: "computer", sec. 7, p. 8883) storing instructions for performing functions corresponding to the method steps recited in claim(s) 1 and 13, respectively.  The Lopez/Wade combination teaches the limitations of claim(s) 16-17 as set forth above in connection with claim(s) 1 and 13.  Therefore, claim(s) 16-17 is/are rejected under the same rationale as respective claim(s) 1 and 13.

Regarding Claim(s) 20,
Claim(s) 20 recite(s) a computer program product including a computer readable storage medium storing instructions for performing functions corresponding to the method steps recited in claim(s) 1, respectively.  The Lopez/Wade combination teaches the limitations of claim(s) 20 as set forth above in connection with claim(s) 1.  Therefore, claim(s) 20 is/are rejected under the same rationale as respective claim(s) 1.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (A Model for Multi-Label Classification and Ranking of Learning Objects, hereinafter "Lopez") in view of Wade et al. (SWAT: A Spiking Neural Network Training Algorithm for Classification Problems, hereinafter "Wade") and Li et al. ("Scaling Distributed Machine Learning with the Parameter Server", hereinafter "Li").

Regarding Claim 4,
The Lopez/Wade combination teaches claim 3.  The Lopez/Wade combination does not teach wherein said respective sets of metadata of the datasets of the storage system are captured as sets of key-value pairs, each of the pairs comprising a key representing a metadata field and a value representing a value of that metadata field.
Li wherein said respective sets of metadata of the datasets of the storage system are captured as sets of key-value pairs, each of the pairs comprising a key representing a metadata field and a value representing a value of that metadata field ("The model shared among nodes can be represented as a set of (key, value) pairs. For example, in a loss minimization problem, the pair is a feature ID and its weight. For LDA, the pair is a combination of the word ID and topic ID, and a count. Each entry of the model can be read and written locally or remotely by its key. This (key,value) abstraction is widely adopted by existing approaches [37, 29, 12]." sec. 3.1, p. 588).
Lopez and Li are analogous art because both are directed to managing machine learning input data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning system of the Lopez/Wade combination with the data management of Li.  The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce programming effort, as suggested by Li ("This lets us treat the parameters as (key,value) pairs while endowing them with vector and matrix semantics, where non-existing keys are associated with zeros. This helps with linear algebra in machine learning. It reduces the programming effort to implement optimization algorithms. Beyond convenience, this interface design leads to efficient code" sec. 3.1, p. 588).

Regarding Claim 5,
The Lopez/Wade/Li combination teaches claim 4.  
Lopez further teaches wherein the input is metadata ("LO dataset" sec. 4.2.1, p. 8881; "learning object (LO)" sec. 1, p. 8878; "LOs should have an external information structure, the metadata, which can facilitate its identification, storage and retrieval" sec. 1, p. 8878; "We also experimented with machine learning, in building a multi-label model using a training data set of LOs" sec. 4.1, p. 8880; "Each LO is described with 1442 features extracted from the Learning Object Metadata (LOM)." sec. 4.2.1, p. 8881).

Wade further teaches wherein mapping inputs of said first sets comprises mapping inputs of said first sets onto respective input neurons of said SNN, whereby each of the mapped input neurons corresponds to a respective input of said first sets; and identifying those inputs that match inputs of the second sets comprises identifying, among the mapped inputs, those inputs that match inputs of the second sets, so as to activate corresponding input neurons and thereby infer class labels for the unlabeled datasets ("The SNN uses a feed-forward loop topology to connect the input to the hidden layer, similar topologies have been reported to exist in the hippocampus to facilitate adaptive filtering. The loop consists of inhibitory and excitatory facilitating synapses where their frequency transition from facilitation to depression is used to filter information, thereby routing it to different neurons in the hidden layer. A single layer training neuron is used to determine the weights for all output neurons using the above rule. The weights are then mapped to the appropriate output neurons according to the relative occurrence of similar data across the classes." sec. 1, p. 1817).
	The motivation to combine Lopez and Wade is the same as the motivation for claim 1.

Li further teaches wherein the inputs are stored as key-value pairs ("The model shared among nodes can be represented as a set of (key, value) pairs. For example, in a loss minimization problem, the pair is a feature ID and its weight. For LDA, the pair is a combination of the word ID and topic ID, and a count. Each entry of the model can be read and written locally or remotely by its key. This (key,value) abstraction is widely adopted by existing approaches [37, 29, 12]." sec. 3.1, p. 588).
	The motivation to combine Lopez and Li is the same as the motivation for claim 4.

Claim(s) 6-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (A Model for Multi-Label Classification and Ranking of Learning Objects, hereinafter "Lopez") in view of Wade et al. (SWAT: A Spiking Neural Network Training Algorithm for Classification Problems, hereinafter "Wade"), Li et al. ("Scaling Distributed Machine Learning with the Parameter Server", hereinafter "Li") and Panda et al. (Convolutional Spike Timing Dependent Plasticity based Feature Learning in Spiking Neural Networks, hereinafter "Panda").

Regarding Claim 6,
The Lopez/Wade/Li combination teaches claim 4.  
Wade further teaches wherein said input neurons belong to a first layer of the SNN (Fig. 1, Input Layer, p. 1819; as shown, the input layer is a first layer on the left, while an output layer on the right is a second layer), which further comprises a second layer of output neurons mapped onto said class labels (Fig. 1, Class 1... Class n, "Network topology consisting of s input and n output neurons with a single training neuron" p. 1819), 

The Lopez/Wade/Li combination does not explicitly teach wherein
the output neurons are connected to each other via all-to-all lateral inhibitory connections to which said connection weights are associated, so that each neuron of the second layer is connected to all the other neurons of the second layer, and 
input neurons of the first layer are connected to output neurons of the second layer via all-to-all excitatory connections to which said connection weights are associated, so that each neuron of the first layer is connected to each neuron of the second layer.
	Panda teaches wherein 
the output neurons are connected to each other via all-to-all lateral inhibitory connections to which said connection weights are associated, so that each neuron of the second layer is connected to all the other neurons of the second layer (Figure 3, Inhibitory neurons, p. 4; "The SNN topology is additionally equipped with lateral inhibitory connections, which causes a distinct excitatory neuron to spike at a higher rate and consequently learn the presented image pattern. Lateral inhibition, in effect, differentiates the receptive field of every neuron in the excitatory layer and helps achieve competitive learning." p. 5), and 
input neurons of the first layer are connected to output neurons of the second layer via all-to-all excitatory connections to which said connection weights are associated, so that each neuron of the first layer is connected to each neuron of the second layer (Figure 3, Excitatory (pose) neurons, p. 4; "A hierarchical SNN topology (shown in Fig. 2(a)) consisting of a layer of input neurons fully-connected to the excitatory post-neurons has been widely explored" p. 3; "We present a Convolutional SNN architecture with sparsely connected input and excitatory layers to extract distinct features from the input patterns for efficient recognition. We use weight kernels to achieve sparse synaptic connectivity between the input neurons and every excitatory post-neuron as illustrated in Fig. 3." p. 4).
Lopez and Panda are analogous art because both are directed to machine learning classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the SNN data set classifier of the Lopez/Wade/Li combination with the SNN architecture of Panda.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a framwork that is viable and efficient, as suggested by Panda ("we observe that the learning model performs out-of-set generalization further making the proposed biologically plausible framework a viable and efficient architecture for future neuromorphic applications." p. 1).

Regarding Claim 7,
The Lopez/Wade/Li/Panda combination teaches claim 6.  
Wade further teaches wherein said representations are learned by at least one of:
activating the mapped neurons of the first layer, to generate spike trains from the activated neurons ("The network therefore has s input and n output neurons and all input data values are mapped to the frequency domain. Hence each data sample will yield an output spike train from each of the s input neurons" sec. III.A, p. 1819); or
activating, with a teacher signal (Fig. 1, Training Neuron, p. 1819; "The first window increases the weight whenever the input is temporally correlated with the desired output (teaching signal)." sec. II.A, p. 1818), a given neuron of the second layer that is mapped onto a class label for said each labeled dataset, so as to increase a spiking frequency of said given neuron and lower spiking frequencies of other neurons of the second layer ("The SNN uses a feed-forward loop topology to connect the input to the hidden layer, similar topologies have been reported to exist in the hippocampus to facilitate adaptive filtering. The loop consists of inhibitory and excitatory facilitating synapses where their frequency transition from facilitation to depression is used to filter information, thereby routing it to different neurons in the hidden layer. A single layer training neuron is used to determine the weights for all output neurons using the above rule. The weights are then mapped to the appropriate output neurons according to the relative occurrence of similar data across the classes." sec. I, p. 1817; mapping the neurons according to relative occurrence teaches increasing and decreasing the spiking frequency of the neurons).

Li further teaches labeled dataset corresponding to each set of key-value pairs ("The model shared among nodes can be represented as a set of (key, value) pairs. For example, in a loss minimization problem, the pair is a feature ID and its weight. For LDA, the pair is a combination of the word ID and topic ID, and a count. Each entry of the model can be read and written locally or remotely by its key. This (key,value) abstraction is widely adopted by existing approaches [37, 29, 12]." sec. 3.1, p. 588).
	The motivation to combine Lopez and Li is the same as the motivation for claim 4.

Regarding Claim(s) 18,
Claim(s) 18 recite(s) a computing system including a processor and memory (Lopez: "computer", sec. 7, p. 8883) storing instructions for performing functions corresponding to the method steps recited in claim(s) 6.  The Lopez/Wade/Li/Panda combination teaches the limitations of claim(s) 18 as set forth above in connection with claim(s) 6.  Therefore, claim(s) 18 is/are rejected under the same rationale as respective claim(s) 6.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (A Model for Multi-Label Classification and Ranking of Learning Objects, hereinafter "Lopez") in view of Wade et al. (SWAT: A Spiking Neural Network Training Algorithm for Classification Problems, hereinafter "Wade"), Li et al. ("Scaling Distributed Machine Learning with the Parameter Server", hereinafter "Li"), Panda et al. (Convolutional Spike Timing Dependent Plasticity based Feature Learning in Spiking Neural Networks, hereinafter "Panda"), and Lee et al. (Training Deep Spiking Neural Networks Using Backpropagation, hereinafter "Lee").

Regarding Claim 12,
The Lopez/Wade/Li/Panda combination teaches claim 6.  The Lopez/Wade/Li/Panda combination does not teach wherein the SNN is configured as a winner-take-all network.
Lee teaches wherein the SNN is configured as a winner-take-all network ("This framework includes both fully connected and convolutional SNNs, SNNs with leaky membrane potential, and layers implementing spiking winner-takes-all (WTA) circuits." sec. 1, p. 2; "We found that the accuracy of SNNs could be improved by introducing a competitive recurrent architecture in the form of adding WTA circuits in certain layers. In a WTA circuit, multiple neurons form a group with lateral inhibitory connections. Thus, as soon as any neuron produces an output spike, it inhibits all other neurons in the circuit and prevents them from spiking" sec. 2.1.2, p. 3).
Lopez and Lee are analogous art because both are directed to spiking neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the spiking neural network of Lopez/Wade/Li/Panda combination with the winner-take-all network of Lee.  The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce computations, as suggested by Lee ("equivalent accuracy is achieved with about five times fewer computational operations." p. 1).

Regarding Claim(s) 19,
Claim(s) 19 recite(s) a computing system including a processor and memory (Lopez: "computer", sec. 7, p. 8883) storing instructions for performing functions corresponding to the method steps recited in claim(s) 12.  The Lopez/Wade/Li/Panda/Lee combination teaches the limitations of claim(s) 19 as set forth above in connection with claim(s) 12.  Therefore, claim(s) 19 is/are rejected under the same rationale as respective claim(s) 12.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (A Model for Multi-Label Classification and Ranking of Learning Objects, hereinafter "Lopez") in view of Wade et al. (SWAT: A Spiking Neural Network Training Algorithm for Classification Problems, hereinafter "Wade") and Tur et al. (Combining Active and Semi-Supervised Learning for Spoken Language Understanding, hereinafter "Tur").

Regarding Claim 10,
The Lopez/Wade combination teaches claim 9.  While the Lopez/Wade combination teaches SNN, it does not explicitly teach prompting, based on class labels inferred for one or more of the unlabeled datasets, a user to label said one or more unlabeled datasets, to refine the learning of the representations of said classes.
Tur teaches prompting, based on class labels inferred for one or more of the unlabeled datasets, a user to label said one or more unlabeled datasets, to refine the learning of the representations of said classes (Fig. 9, Combining active and semi-supervised learning, p. 179; "Since the utterances are already classified with low confidence scores are selected by active learning and sent to a human for labeling, the noise is reduced for semi-supervised learning." p. 179-180).
Lopez and Tur are analogous art because both are directed to managing data for machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the classification model of the Lopez/Wade combination with the human augmented labeling of Tur.  The modification would have been obvious because one of ordinary skill in the art would be motivated to have a high confidence classifier while minimizing human resources, as suggested by Tur ("human-labeled utterances, preparation of which is labor intensive and time consuming... Our results indicate that it is possible to reduce human labeling effort significantly" sec. Abstract, p. 171; "Our results indicate that we have achieved the same call classification accuracy using less than half of the labeled data" p. 185).

Regarding Claim 11,
The Lopez/Wade/Tur combination teaches claim 10.
Tur further teaches wherein the user is prompted to label said one or more unlabeled datasets only in respect of unlabeled datasets for which class labels were inferred with probabilities of belonging to the classes that do not exceed a given threshold (Fig. 9, Combining active and semi-supervised learning, p. 179; "Since the utterances are already classified with low confidence scores are selected by active learning and sent to a human for labeling, the noise is reduced for semi-supervised learning." p. 179-180).
	The motivation to combine Lopez and Tur is the same as the motivation for claim 10.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (A Model for Multi-Label Classification and Ranking of Learning Objects, hereinafter "Lopez") in view of Wade et al. (SWAT: A Spiking Neural Network Training Algorithm for Classification Problems, hereinafter "Wade") and Zadeh et al. (US2014/0201126, hereinafter "Zadeh").

Regarding Claim 13,
The Lopez/Wade combination teaches claim 1.  Lopez does not explicitly teach wherein managing the datasets comprises: relocating some of the datasets across storage tiers of the storage system, based on class labels of the datasets, these including the inferred class labels.
Zadeh teaches wherein managing the datasets comprises: relocating some of the datasets across storage tiers of the storage system ("The classification above is shown in system of FIG. 67, using a classifier module with fuzzy rules, and then updating (and looping back) the information and the assignment of the storages (to put the new data into different repositories, if applicable), for faster future search and access. In the figure, we have N temporary storage classes and one permanent storage class, based on how often they are changing, based on the corresponding fuzzy rules and predictions. The N temporary storage classes have different access time and delays (and different priorities for access), based on how often they are changing or accessed. For example, generally, temporary storages of class-1-type in the figure have the fastest access, search, and retrieval times (if all other things being equal)." [1341]; the faster and slower storage based on class teaches the storage tiers of the storage system), based on class labels of the datasets, these including the inferred class labels ("The most common or most used parameters, relationships, definitions, or topics are stored in separate repositories, which are grouped and sub-grouped in different classes and categories according to their topics, in a tree-structure or hierarchical form, for faster and easier access by the search engine." [1355]; "In one embodiment, the learning is achieved through simulation using a data (and label) sample generation based on one or more models. In one embodiment, a network trained based on model(s) is used to recognize and classify actual data which may not have been seen before. In one embodiment, the system is trained to infer the potential model(s) itself by recognizing the (e.g., observed) data conforming to a particular model and its associated labels/parameters." [1742]).
Lopez and Zadeh are analogous art because both are directed to machine learning classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the classification model of the Lopez/Wade combination with the storage implementation of Zadeh.  The modification would have been obvious because one of ordinary skill in the art would be motivated with speed and efficiency, as suggested by Zadeh ("reduce the size and get common features for patch processing, faster search, faster data extraction, better data presentation, and more efficient data storage." [1302]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (A Model for Multi-Label Classification and Ranking of Learning Objects, hereinafter "Lopez") in view of Wade et al. (SWAT: A Spiking Neural Network Training Algorithm for Classification Problems, hereinafter "Wade") and Xing et al. (An Adaptive Fuzzy C-Means Clustering-Based Mixtures of Experts Model for Unlabeled Data Classification, hereinafter "Xing").

Regarding Claim 14,
The Lopez/Wade combination teaches claim 1.  The Lopez/Wade combination does not explicitly teach wherein a number of labeled datasets is, prior to successively feeding first sets of metadata to the SNN, less than 5% of a number of datasets stored on the storage system.
Xing teaches wherein a number of the labeled datasets is, prior to successively feeding first sets of metadata to the SNN, less than 5% of a number of datasets stored on the storage system ("For the unsupervised classification task, we have to cluster the unlabeled data with an appropriate number of clusters automatically. In the literature, there are many approaches to complete this task. Among them, two methods are extensively used. One is to perform a model selection criterion over a certain clustering method [15,34,39], and the other is to utilize a cluster validity function [3,12,14,40]. In this paper, we use the PBMFindex [32], which is a recently proposed cluster validity function to measure the quality of fuzzy clustering. " sec. 1, p. 1009; this teaches that all the datasets start as unlabeled prior to the feeding to the SNN regardless of when datasets become labeled).
Lopez and Xing are analogous art because both are directed to managing data for Spiking neural network classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the classification model of the Lopez/Wade combination with the unlabeled data clustering of Xing.  The modification would have been obvious because one of ordinary skill in the art would be motivated to classify unlabeled data without prior information, as suggested by Xing ("The main contributions of this paper are as follows. For classifying unlabeled data without any information about the number of classes, a novel model is proposed, and named adaptive FCM-based mixtures of experts. Moreover, to improve the generalization ability, the paper incorporates the GNN and the SNN as two candidates for each ME in the proposed model." sec. 6, p. 1019).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126